ORDER OF SUSPENSION
Comes now the Indiana Supreme Court Disciplinary Commission and, pursuant to Admission and Discipline Rule 28, Section 10(e), files a Notice of Conviction and Request for Suspension.
This Court, being duly advised, now finds that Respondent, Robert E. Hughes, pleaded guilty on February 1, 1994, in Hamilton County Superior Court IV, Hamilton County, Indiana, Cause Number 29D04-98303-CF-744, to the crimes of Felony Theft in violation of I.C. 35-43-4-2, and Official Misconduct in violation of I.C. 85-44-1-2(2), pursuant to a written plea agreement accepted by Hamilton Superior Court IV and the Honorable Jack R. O'Neill, Special Judge. This Court finds further that, pursuant to Admis.Disc.R. 23, Section 1(a) and (b), the Respondent should be suspended from the practice of law pending further order of this Court or final determination of any resulting disciplinary proceeding.
IT IS, THEREFORE, ORDERED by this Court that Respondent, Robert E. Hughes, is hereby suspended from the practice of law effective thirty (80) days from the date of this Order. Pursuant to Admis.Disc.R. 28, Section 11(b), the Respondent may, within twenty (20) days from the date of this Order, assert in writing any deficiency that establishes why the suspension should not take effect.
The Clerk of this Court is directed to send notice of this Order by certified or registered mail to the Respondent and the Disciplinary Commission and to all other entities pursuant to the provisions of Admis.Disc.R. 23, Section 3(d).
/s/) Randall T. Shepard Randall T. Shepard Chief Justice of Indiana
All Justices concur.